UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5055


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DONNIE CHARLES BERGERON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00911-PMD-1)


Submitted:   March 1, 2012                 Decided:   March 12, 2012


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.   Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donnie Charles Bergeron appeals the two-year sentence

and    one-year         supervised       release      term       imposed          following      the

revocation of his supervised release.                        Counsel for Bergeron has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal,

but questioning whether the district court imposed a plainly

unreasonable sentence.             Although informed of his right to file a

pro se supplemental brief, Bergeron has not done so.                                  We affirm.

              In    reviewing      a     sentence       imposed         upon      revocation      of

supervised         release,      this     court       “takes       a     more       ‘deferential

appellate posture concerning issues of fact and the exercise of

discretion’         than       reasonableness              review        for       [G]uidelines

sentences.”             United    States v.          Moulden,       478        F.3d      652,    656

(4th Cir. 2007) (quoting United States v. Crudup, 461 F.3d 433,

439 (4th Cir. 2006)).              We will affirm a sentence imposed after

revocation         of     supervised          release       if     it        is    not     plainly

unreasonable.           United States v. Thompson, 595 F.3d 544, 546 (4th

Cir.    2010).           The     first     step      in     this        review        requires     a

determination of whether the sentence is unreasonable.                                     Crudup,

461    F.3d   at     438.        Only    if    the    sentence          is    procedurally        or

substantively           unreasonable       does      the    inquiry          proceed       to    the

second step of the analysis to determine whether the sentence is

plainly unreasonable.             Id. at 438-39.

                                                2
              A        supervised        release           revocation         sentence        is

procedurally reasonable if the district court considered Chapter

Seven’s      advisory         policy    statement          range      and    the    18    U.S.C.

§ 3553(a)         (2006)      factors       applicable        to        supervised       release

revocation.        See 18 U.S.C. § 3583(e) (2006); Crudup, 461 F.3d at

438-40.       “A court need not be as detailed or specific when

imposing a revocation sentence as it must be when imposing a

post-conviction sentence, but it still must provide a statement

of reasons for the sentence imposed.”                       Thompson, 595 F.3d at 547

(internal quotation marks omitted).                        A sentence is substantively

reasonable        if    the    district      court     stated       a    proper     basis    for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.               Crudup, 461 F.3d at 440.

              Upon review of the record, we agree with counsel’s

assessment         that       Bergeron’s        sentence         is      procedurally        and

substantively reasonable.                At the final sentencing hearing, the

district court reasonably found that the sentence was necessary

in   light    of       Bergeron’s      criminal      history,          the   need   to    afford

adequate      deterrence,         and     the       need    to     protect      the      public.

Because      the       district     court    articulated           a     proper     basis    for

imposing the statutory maximum sentence, there is no substantive

error.        Because          Bergeron’s       sentence           is    procedurally       and

substantively reasonable, it is not plainly unreasonable.



                                                3
            In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                           Accordingly,

we affirm the district court’s judgment.                        This court requires

that   counsel    inform       Bergeron,         in    writing,    of   the      right   to

petition    the   Supreme      Court    of       the   United     States    for   further

review.     If Bergeron requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may   move    this     court         for    leave     to    withdraw        from

representation.       Counsel’s motion must state that a copy thereof

was served on Bergeron.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court   and        argument     would      not    aid    the

decisional process.

                                                                                  AFFIRMED




                                             4